755 F.2d 931
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.CLARENCE CORETHERS, PETITIONER-APPELLANT,v.ARTHUR TATE, JR., SUPERINTENDENT, RESPONDENT-APPELLEE.
NO. 84-3810
United States Court of Appeals, Sixth Circuit.
1/28/85

ORDER
BEFORE:  MERRITT and MILBURN, Circuit Judges; and PECK, Senior Circuit Judge.


1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
In this action brought under 28 U.S.C. Sec. 2254, petitioner challenges the constitutionality of a conviction and sentence of incarceration imposed upon him by the State of Ohio.  The district court dismissed the suit, holding that petitioner had failed to exhaust available state remedies as mandated by 28 U.S.C. Sec. 2254(b).  This appeal followed.  On appeal, petitioner has filed an informal brief and a motion for the appointment of appellate counsel.


3
Upon consideration, we find ourselves in agreement with the district court.  Under Ohio law, petitioner appears to be able to seek leave to pursue a delayed appeal in the Supreme Court of Ohio from his criminal conviction.  He also appears to have a right to file a timely direct appeal from the denial of his petition for post-conviction relief (O.R.C. Sec. 2953.21) in accord with the holding of State v. Mapson, 1 Ohio St.3d 217 (1982).  For the reasons stated in the order on review, we affirm.


4
It appearing therefore that the question on which decision of the cause depends is so unsubstantial as not to need further argument, Rule 9(d)(3), Rules of the Sixth Circuit,


5
It is ORDERED that the motion for the appointment of appellate counsel be denied and that the final order of the district court be and it hereby is affirmed.